DETAILED ACTION
Claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first task performs predetermined processing when a first task identifier given to the first task and a second task identifier added to the communication packet received from the bus coincide with each other”, “the second task performs the predetermined processing for the communication packet that is not added with the second task identifier”, and “the predetermined processing executes first processing, based on the packet identifier, and thereafter, adds, to the communication packet, the second task identifier indicating the different first task that executes second processing subsequent to the first processing, and transmits the communication packet to the bus.”, which is unclear what is the claim is directed to. Since both the first task and the second task execute the same predetermined processing, so it is unclear why the system has to select to execute either the first task or the second task. Furthermore, adding the second task identifier to the packet indicating the different first task that executes second processing, is contradict to the limitation “the first task performs predetermined processing when a first task identifier given to the first task and a second task identifier added to the communication packet received from the bus coincide with each other” because the second task identifier is already included in the packet. Moreover, as indicated in the Search Report and Written Opinion cited in the IDS, the claim language also contradict with the specification. Therefore, the claim is indefinite.
Claims 6 and 11 suffer the same problem as claim 1 above and therefore are also indefinite.
Claims 2-5, 7-10 and 12-15 depend on claims 1, 6 and 11 above fail to remedy the deficiencies of claims 1, 6 and 11 above and therefore are also indefinite.
Claims are examined in light of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koponen (JP 2015146598 A – cited in the IDS).
Because claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as indicated above, the rejection will show how the reference teaches the inventive concept of the claims. The rejection is based on the Incoming Written Opinion cited in the IDS

Koponen teaches a network architecture constituting a logical network that implements pluralities of middlebox elements and network elements in the software-defined networking (SDN); assigning a slice identifier to one middlebox; and tagging a packet with slice processing information including the slice identifier in the packet. Each of flow entries for the middlebox elements and the network elements is allowed to add a particular tag of the packet, and each of the middlebox elements is division processed by a slice identified as the slice identifier.
Hence, in accordance with the description of Koponen, the invention according to Claims 1, 4 to 6, 9 to 11, 14, and 15 is obvious to those skilled in the art.
The invention according to Claims 2, 3, 7, 8, 12, and 13 does not involve an inventive step over Koponen either. The technology where the TLB associates a virtual address space and the technology where distribution processing is performed within a processing time of each processor are known technologies without need to cite examples.
Hence, the invention according to Claims 2, 3, 7, 8, 12, and 13 is obvious to those skilled in the art in accordance with the description of Koponen and the above-mentioned known technology.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu (US 2014/0344826 A1) teaches a method for managing a heterogeneous workload that presents multiple data streams for computation may allow such multiple data streams to be processed concurrently without external supervision by a processor or host system. The method decompose the workload into a stream of computational units known as job packets, and schedule the job packets to be processed independently.
Hsieh (US 2017/0132035 A1) teaches a control unit of a storage device is configured to receive a task assignment packet from a host. The task assignment packet includes a plurality of tasks and each of the tasks has a task ID. The control unit is configured to sort the tasks and generate an execution order for the tasks and transmit the task order to the host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 10, 2021